Name: Commission Regulation (EEC) No 1922/85 of 11 July 1985 amending for the seventh time Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31985R1922Commission Regulation (EEC) No 1922/85 of 11 July 1985 amending for the seventh time Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies Official Journal L 180 , 12/07/1985 P. 0026 - 0026 Swedish special edition: Chapter 3 Volume 18 P. 0231 Portuguese special edition Chapter 03 Volume 36 P. 0067 Finnish special edition: Chapter 3 Volume 18 P. 0231 Spanish special edition: Chapter 03 Volume 36 P. 0067 *****COMMISSION REGULATION (EEC) No 1922/85 of 11 July 1985 amending for the seventh time Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 231/85 (2), and in particular Article 12 (4) thereof, Whereas Article 11 of Commission Regulation (EEC) No 2960/77 (3), as last amended by Regulation (EEC) No 2041/83 (4), lays down that, in the case of lampante oils and olive-residue oils, the selling price shall be adjusted if the degree of acidity does not correspond to that in respect of which the minimum price was fixed; whereas it should be laid down that the provisional amount of the selling price may be adjusted at the time it is fixed on the basis of the degree of acidity determined; whereas, therefore, Article 12 (1) of the said Regulation, which lays down the rules for calculating the provisional amount of the selling price, should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Article 12 (1) of Regulation (EEC) No 2960/77 is hereby replaced by the following: '1. The purchaser must, before withdrawing the oil, pay to the intervention agency the provisional amount of the selling price. The provisional amount shall be calculated by multiplying the quantity indicated as contained in the lot by the price offered for the lot. As regards lampante oil and olive-residue oil, this price shall be adjusted, in accordance with the rules laid down in Article 11 (2), on the basis of the result of the acidity analysis referred to in that paragraph.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Dones at Brussels, 11 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 172, 20. 9. 1966, p. 3025/66. (2) OJ No L 26, 31. 1. 1985, p. 12. (3) OJ No L 348, 30. 12. 1977, p. 46. (4) OJ No L 200, 23. 7. 1983, p. 25.